WENTWORTH, Judge.
Appellant seeks review of an order by which his involuntary hospitalization was continued without a hearing. Upon receipt of an annual hospital report that appellant met the criteria for continued hospitalization, the court declined to grant appellant’s request for a hearing. Appellee concedes on appeal that, as established by Johnson v. Feder, 485 So.2d 409 (Fla.1986), in accordance with section 916.15, Florida Statutes, and Fla.R.Crim.P. 3.218, appellant is entitled to the requested hearing. The parties raised the further issue as to whether Rule 3.218(a), in providing that “the defendant shall have a right to be present at such hearing,” creates an unqualified right even where compelling circumstances militate against such presence. However, the record on appeal does not establish the existence of such compelling circumstances in the present case, and we therefore decline to determine this asserted issue.
The order appealed is reversed and the cause remanded.
WIGGINTON and NIMMONS, JJ., concur.